DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “product recommendation system.”
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-8 the limitation “product recommendation system” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. It is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because claim 1 recites
“a processor; and a memory storing instructions that, when executed by the processor, cause the system to perform a method, comprising: receiving, by a product recommendation system…”.

Thus the claim recites sufficient structure to perform the functions if the processor and memory storing instructions comprise the “product recommendation system,” but the claim does not state that the processor and memory comprise the “product recommendation system,” instead more clearly drawing a distinction between them.  The boundaries of this claim limitation are therefore ambiguous, the claim is indefinite, and it is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-8 are directed to a machine and claims 9-20 are directed to processes.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“receiving… a selection of an anchor product; calculating… a similarity score between text embeddings of the anchor product and text embeddings of a plurality of products in a product database; calculating…, a similarity score between an image feature of the anchor product and an image feature of the plurality of products in the product database; calculating…, a weighted score between the two similarity scores as calculated for the anchor product and the plurality of products in the product database; selecting, … at least one of the products from the product database having a highest weighted score; and returning, … the at least one of the products as selected responsive to the selection of the anchor product.” Claim 9, 

and

“receiving, … a selection of an anchor product; calculating, … a cosine similarity score between text embeddings of the anchor product and text embeddings of a plurality of products in a product database; calculating, … a cosine similarity score between an image feature of the anchor product and an image feature of a first subset of the plurality of products in the product database; calculating, … a combined score between the two cosine similarity scores as calculated for the anchor product and the first subset of the plurality of products in the product database; selecting, … at least one of the products from the product database having a highest combined score; and returning, … the at least one of the products as selected responsive to the selection of the anchor product.” Claim 17.


A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract ideas fall within the groupings of abstract ideas described as mathematical concepts (such as mathematical relationships, mathematical formulas or equations, and mathematical calculations), mental processes (including observations, evaluations, judgments, and/or opinions), and certain methods of organizing human activity (for example commercial interactions including advertising, marketing or sales activities or behaviors).  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional element in the present claims is a product recommendation system.  Apparatus claims 1-8 also recite a processor and a memory storing instructions executed by the processor.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., they are identified as nothing more than a simple token device broadly and generally recited as performing all steps by describing intended outcomes or intended results of unspecified activities.  These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the abstract elements are practically applied.  The substantive process is recited only by descriptions of abstract intended results of the steps without indicating any particular functional acts performed by any device or structural element to perform the steps or otherwise obtain the intended results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception).  MPEP 2106.05; 2019 PEG, step 2B.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional element(s) of the claims are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools tangentially recited as performing an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the abstract ideas while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-8, 10-16, and 18-20, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the identification, calculations, and manipulation, of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, and 16-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (Pub. No. US 2018/0032882 A1).
Joshi teaches all the limitations of claims .  For example Joshi discloses a recommendation system basing recommendations on similarity scores between an anchor product and other products in a database.  Joshi further teaches
Claim 1. A system, comprising:	•	a processor (claim 1; see at least fig. 7, ¶0006); and	•	 a memory storing instructions that, when executed by the processor, cause the system to perform a method (claim 1; see at least ¶¶0005, 0054), comprising:	•	receiving, by a product recommendation system, a selection of an anchor product (claims 1, 9, 17; see at least abstract “visual content … posted to a social media platform,”¶0034 “historical selections by the user”);	•	 calculating, by the product recommendation system, a similarity score between text embeddings of the anchor product and text embeddings of a plurality of products in a product database (claims 1, 9, 17; see at least fig.1 “extracted metadata,” fig.7; ¶0028 “extracted metadata may be encoded as textual
characteristics”);	•	 calculating, by the product recommendation system, a similarity score between an image feature of the anchor product and an image feature of the plurality of products in the product database (claims 1, 9, 17; see at least abstract “extracting concept information from visual content,” figs. 1, 4; ¶0004);	•	 calculating, by the product recommendation system, a weighted score between the two similarity scores as calculated for the anchor product and the plurality of products in the product database (claims 1, 9; see at least ¶¶0023-0025 describe score calculated based on relevance ranking by users, ¶¶0031-0032 “similarity matrices may then be combined into a single matrix …. recommendations may be generated based on the ranks calculated using either the combined matrix produced during 135 or the interest matrix based user similarity matrix produced….”  Please note: regarding the distinction between claim 17 and claims 1 and 9, a weighted score requires combining at least two factors though a combined score alone does not require weighting of the combined factors.);	•	 selecting, by the product recommendation system, at least one of the products from the product database having a highest weighted score (claims 1, 9; see at least ¶0032 “items receiving a high rank may be recommended”); and	•	 returning, by the product recommendation system, the at least one of the products as selected responsive to the selection of the anchor product (claims 1, 9, 17; see at least abstract, figs. 1, 7; ¶0002 “provide a user with recommendations”).Claim 2. The system of claim 1, wherein the weighted score includes a text weight value based on a product type and an image weight value based on the product type (claim 2; see at least ¶¶0020-0021 describe product concepts and classifiers extracted from images, ¶0027 “category information associated with them. This information may also be incorporated into the extracted metadata,” ¶0037.  Please note: Examiner’s position is that product type is defined by concepts and classifiers identifiable in an image.).Claim 3. The system of claim 2, comprising a first product type and a second product type, the first product type having a greater importance of visual features and a lower importance of textual features, the second product type having a lower importance of visual features and a greater importance of textual features (claim 3; see at least ¶¶0020-0021, 0027, 0037.  Please note: these limitations appear to be directed to anecdotal examples following from arbitrarily selected example products and are therefore implicitly disclosed by the prior art as it would be understood by a person of ordinary skill in the art.  They are also examples of obvious design choice.).Claim 4. The system of claim 3, wherein the text weight value of the first product type is lower than the text weight value of the second product type, and the image weight value of the first product type is greater than the image weight value of the second product type (claim 4; see at least ¶¶0020-0021, 0027, 0037.  Please note: these limitations appear to be directed to anecdotal examples following from arbitrarily selected example products and are therefore implicitly disclosed by the prior art as it would be understood by a person of ordinary skill in the art.  They are also examples of obvious design choice.).Claim 8. The system of claim 1, wherein the selecting at least one of the products from the product database having a highest weighted score includes selecting a plurality of products and returning at least one of the plurality of products having a different product type than a product type of the anchor product (claim 8; see at least ¶0037).Claim 9. A method, comprising:	•	receiving, by a product recommendation system, a selection of an anchor product (claims 1, 9, 17; see at least abstract “visual content … posted to a social media platform,”¶0034 “historical selections by the user”);	•	 calculating, by the product recommendation system, a similarity score between text embeddings of the anchor product and text embeddings of a plurality of products in a product database (claims 1, 9, 17; see at least fig.1 “extracted metadata,” fig.7; ¶0028 “extracted metadata may be encoded as textual
characteristics”);	•	 calculating, by the product recommendation system, a similarity score between an image feature of the anchor product and an image feature of the plurality of products in the product database (claims 1, 9, 17; see at least abstract “extracting concept information from visual content,” figs. 1, 4; ¶0004);	•	 calculating, by the product recommendation system, a weighted score between the two similarity scores as calculated for the anchor product and the plurality of products in the product database (claims 1, 9; see at least ¶¶0023-0025 describe score calculated based on relevance ranking by users, ¶¶0031-0032 “similarity matrices may then be combined into a single matrix …. recommendations may be generated based on the ranks calculated using either the combined matrix produced during 135 or the interest matrix based user similarity matrix produced….”  Please note: regarding the distinction between claim 17 and claims 1 and 9, a weighted score requires combining at least two factors though a combined score alone does not require weighting of the combined factors.);	•	 selecting, by the product recommendation system, at least one of the products from the product database having a highest weighted score (claims 1, 9; see at least ¶0032 “items receiving a high rank may be recommended”); and	•	 returning, by the product recommendation system, the at least one of the products as selected responsive to the selection of the anchor product (claims 1, 9, 17; see at least abstract, figs. 1, 7; ¶0002 “provide a user with recommendations”).Claim 10. The method of claim 9, wherein calculating the similarity score between text embeddings of the anchor product and text embeddings of the plurality of products in a database includes calculating a cosine similarity score between the text embeddings of the anchor product and the text embeddings of the plurality of products in the product database (claims 10, 17; see at least fig.1 “extracted metadata,” fig.7; ¶0028 “extracted metadata may be encoded as textual characteristics,” ¶¶0025, 0030 “cosine similarity may be used as a method for computing similarity”).Claim 11. The method of claim 9, wherein calculating the similarity score between the image feature of the anchor product and the image feature of the plurality of products in the product database includes calculating a cosine similarity score between the image features of the anchor product and the image features of the plurality of products in the product database (claim 11; see at least abstract “extracting concept information from visual content,” figs. 1, 4; ¶¶0004, 0025, 0030 “cosine similarity may be used as a method for computing similarity”).Claim 16. The method of claim 9, comprising the filtering of the products as selected responsive to selection of the anchor product to be a different product type than a product type of the anchor product (claim 16; see at least ¶0037).Claim 17. A method, comprising:	•	receiving, by a product recommendation system, a selection of an anchor product (claims 1, 9, 17; see at least abstract “visual content … posted to a social media platform,”¶0034 “historical selections by the user”);	•	 calculating, by the product recommendation system, a cosine similarity score between text embeddings of the anchor product and text embeddings of a plurality of products in a product database (claims 10, 17; see at least fig.1 “extracted metadata,” fig.7; ¶0028 “extracted metadata may be encoded as textual characteristics,” ¶¶0025, 0030 “cosine similarity may be used as a method for computing similarity”);	•	 calculating, by the product recommendation system, a cosine similarity score between an image feature of the anchor product and an image feature of a first subset of the plurality of products in the product database (claim 17; see at least abstract “extracting concept information from visual content,” figs. 1, 4; ¶¶0004, 0025, 0030 “cosine similarity may be used as a method for computing similarity”);	•	 calculating, by the product recommendation system, a combined score between the two cosine similarity scores as calculated for the anchor product and the first subset of the plurality of products in the product database (claim 17; see at least ¶¶0023-0025, 0030 describing score calculated based on relevance ranking by users, and that “cosine similarity may be used as a method for computing similarity,” ¶¶0031-0032 “similarity matrices may then be combined into a single matrix …. recommendations may be generated based on the ranks calculated using either the combined matrix produced during 135 or the interest matrix based user similarity matrix produced….”  Please note: regarding the distinction between claim 17 and claims 1 and 9, a weighted score requires combining at least two factors though a combined score alone does not require weighting of the combined factors.);	•	 selecting, by the product recommendation system, at least one of the products from the product database having a highest combined score (claim 17; see at least ¶0032 “items receiving a high rank may be recommended”); and	•	 returning, by the product recommendation system, the at least one of the products as selected responsive to the selection of the anchor product (claims 1, 9, 17; see at least abstract, figs. 1, 7; ¶0002 “provide a user with recommendations”).Claim 18. The method of claim 17, wherein the first subset of the plurality of products includes a selection of the plurality of products having a highest cosine similarity score between the text embeddings of the anchor product and the plurality of products (claim 18; see at least ¶0032 “items receiving a high rank may be recommended,” ¶¶0025, 0030 “cosine similarity may be used as a method for computing similarity”).Claim 19. The method of claim 17, wherein the combined score is weighted and includes a text weight value based on a product type and an image weight value based on the product type (claim 19; see at least ¶¶0020-0021 describe product concepts and classifiers extracted from images, ¶0027 “category information associated with them. This information may also be incorporated into the extracted metadata,” ¶0037.  Please note: Examiner’s position is that product type is defined by concepts and classifiers identifiable in an image.).Claim 20. The method of claim 17, comprising filtering the products as selected responsive to selection of the anchor product to be a different product type than a product type of the anchor product (claim 20; see at least ¶0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (Pub. No. US 2018/0032882 A1) in view of Li et al. (Patent No. US 10,715,862 B2).
		Joshi teaches all of the above as noted in the rejection under 35 USC 102 and teaches, a) similarity score between image features, b) image features including color, and c) a histogram, but does not explicitly disclose wherein the image feature includes a red-green-blue (RGB) color histogram on the image.  Li teaches a) similarity score between image features, b) image features including color, and c) a histogram, and also teaches wherein the image feature includes a red-green-blue (RGB) color histogram on the image.  Li discloses:

Claim 5. The system of claim 1, wherein the image feature includes a red-green-blue (RGB) color histogram on the image (claim 5; see at least c6:10-37 “pixel-by-pixel and colour histogram,” c6:38-59 “visual features may include colour histograms,” c8:30-47 “visual features may include colour histograms and histograms of oriented gradient”).Claim 6. The system of claim 5, comprising determining, by the product recommendation system, the RGB color histogram for a foreground of the anchor product and the plurality of products in the product database (claim 6; see at least c6:10-37 “colour histogram difference between consecutive frames are calculated and if the difference exceeds a predetermined threshold, the frames are separated into two separate shots.,” c6:38-59 “different views such as frontal”).Claim 7. The system of claim 5, wherein the RGB channels of the image include 8 bins per channel to obtain a 512-dimensional feature vector for the anchor product and the plurality of products in the product database (claim 7; see at least Joshi figs. 3-4, ¶¶0021-0024, in view of Li c10:9-67).

Claim 12. The method of claim 9, comprising separating the background and foreground of the image (claim 12; see at least c6:10-37 “the frames are separated into two separate shots”).Claim 13. The method of claim 12, wherein the separating comprises a mean adaptive threshold (claim 13; see at least c6:10-37 “if the difference exceeds a predetermined threshold, the frames are separated into two separate shots”).Claim 14. The method of claim 12, wherein the image feature includes a red-green-blue (RGB) color histogram on the image, the method comprising determining the RGB color histogram for the foreground of the image following the separating the background and the foreground of the image (claim 14; see at least c6:10-59, c8:30-47).Claim 15. The method of claim 14, wherein the RGB channels of the image include 8 bins per channel to obtain a 512-dimensional feature vector as the image feature for each image (claim 15; see at least Joshi figs. 3-4, ¶¶0021-0024, in view of Li c10:9-67).

Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Joshi to include wherein the image feature includes a red-green-blue (RGB) color histogram on the image, as taught by Li since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Li in the method of Joshi.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Examiner’s Comment Regarding Potential Election/Restrictions
Examiner has determined that restriction is not necessary and therefore not indicated when giving the claims their broadest reasonable interpretation.  Applicant should however note that given the particular variations noted in the claims and the specification description of distinct embodiments tracking those variations, examiner considers it more likely than normal that a future amendment could result in a restriction requirement later in prosecution.  Examiner therefore informs applicant of this possibility in order to help applicant avoid it should that be applicant’s preference.  No action is required in response to this comment.

		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moosaei et al., Pub. No. US 2021/0256588 A1: teaches combining text and image similarity scores.  Describes separate analysis of image background.
Loni et al., Pub. No. US 2017 /0193588 A1: teaches similarity of item images and text and combination of image and text similarity.
Levy et al., Pub. No. US 2010/0268661 A1: teaches the invention including separating out image sections for analysis.
Ziraknejad et al., Pub. No. US 2018/0300296 A1: teaches scoring documents for similarity based on a first document.
Stentiford, Patent No. US 7,593,602 B2: teaches comparison of image features for similarity and suggesting additional images on that basis.  Refers to text tagging as prior art with shortcomings.
PATTERSON, CANADIAN PATENT APPLICATION 2813644: teaches analyzing text phrases in documents accessed by user for similarity with other documents and producing results to user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        October 21, 2022